Citation Nr: 1602583	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  11-00 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for a heart condition. 


REPRESENTATION

Appellant represented by:	Karen Y. Vicks, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) from April 2008 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2015 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran asserts that his COPD is related to a February 1973 incident in which he was rendered unconscious from inhaling airplane fuel.  He was taken to the emergency room and administered oxygen, and experienced nausea and vomiting.  Following a February 2014 VA examination, the examiner opined that the Veteran's COPD was not likely due to fuel exposure because COPD is a chronic condition usually caused by prolonged tobacco use.  In April 2014, the Veteran's treating cardiologist stated that restricted airway conditions could be caused by environmental conditions, including fumes and chemicals.  In November 2015, the Veteran's treating pulmonologist indicated that it is at least as likely as not that the Veteran's COPD was due to fuel inhalation, but did not provide a rationale.  

Private treatment records indicate that the Veteran smoked one pack of cigarettes per day in 1979 but has not smoked since at least 1992.  Occupational exposure records indicate that the Veteran continued to work in fuel systems post-service, and was exposed to jet fuels but used a respirator.  Additionally, the Veteran submitted a medical article concerning the relationship between inhalation of jet fuels and pulmonary interstitial fibrosis.  Given the foregoing, an additional opinion is necessary prior to adjudication of this claim.

During the Board hearing, the Veteran's representative argued that his heart condition is secondary to COPD.  The Veteran should be provided notice in accordance with the Veterans Claims Assistance Act on how to substantiate a   claim for secondary service connection.  

On remand, updated private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Issue to the Veteran a VCAA notice letter advising   the Veteran how to substantiate a claim for service connection for his heart condition on a secondary basis. 

2. Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for his COPD and his heart since November 2015, to include Dr. Jawahar and Dr. Grewal.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those in the claims file.  If any requested records cannot be obtained, the Veteran and his representative should be notified of such. 

3. After the above has been completed to the extent possible, send the claims file to a VA pulmonologist to obtain an opinion as to whether the Veteran's COPD is related to service, to include the February 1973 fuel inhalation incident.  The claims file must be reviewed in conjunction with the examination.  

Following review of the claims file, including the February 2014 VA examination report, April 2014      and November 2015 private opinions, and the medical article submitted by the Veteran in December 2015, the pulmonologist should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's COPD is causally related to service,  to include the February 1973 fuel inhalation incident.  Please explain why or why not.  In rendering his/her opinion, the pulmonologist should discuss the Veteran's history of tobacco use which reportedly ended prior to 1992 and his exposure to jet fuels after active duty.  

4. After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated to include consideration of the heart condition as secondary to COPD.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned    to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




